Citation Nr: 9932948	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-10 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes by reason of individual unemployablility due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in September 1998 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established a 70 
percent evaluation for the veteran's PTSD, and denied  his 
claim that TDIU was warranted.  

We note that the veteran has submitted additional evidence 
not considered by the RO, and that he has submitted the 
necessary wavier of regional office consideration prior to 
our review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of his service-
connected PSTD has been developed.

2.  The veteran's PTSD is manifested primarily by an 
inability to function, and is of such severity so as to 
preclude him from obtaining or retaining a substantially 
gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, § 4.132 Diagnostic Code 9411 (1996), 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

2.  As a schedular rating of 100 percent has been granted, 
there is no legal entitlement to a total disability rating 
based on individual unemployablility. 38 C.F.R. § 4.16(a) 
(1996), (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, or sought by VA, are 
available.  The Board accordingly finds that the duty to 
assist him, with regard to this claim, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), has been 
satisfied.

Service connection for depressive neurosis was established by 
the RO in a June 1974 rating action, and a 10 percent 
evaluation was initially assigned.  A Board decision dated 
January 1989 increased the veteran's evaluation to 30 
percent, and a rating decision, dated July 1991, next 
increased his rating to 50 percent.  The veteran then 
submitted an increased rating claim in September 1996, for 
what is now characterized as his PTSD, instituting the 
present action.  Subsequent to a hearing by the local hearing 
officer, a rating action dated September 1998 increased the 
veteran's 50 percent disability rating to 70 percent.  

As indicated above, the veteran contends that the rating 
currently in effect does not adequately reflect the severity 
of his PTSD disability.  After a review of the record, the 
Board finds that the evidence supports his contentions, and 
that an increased schedular evaluation for PTSD is warranted.

The severity of PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, § 4.130 (1999) 
(Schedule).  These criteria are based on the average 
impairment of earning capacity, 38 U.S.C. § 1155 (West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4, § 4.130 
(1999).  Diagnostic Code 9411 contemplates ratings for PTSD.  

We also note that, for appellate purposes, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
veteran's claim was filed in September 1996, the regulations 
in effect prior to November 1996 are outlined below. 

Prior to November 7, 1996, a 100 percent evaluation was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; when totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior were 
present; or where a demonstrable inability to obtain or 
retain employment was present.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating under Diagnostic Code 9411 
were each independent bases for granting the 100 percent 
rating).  In the wake of Johnson, a veteran need not meet all 
the criteria for a 100 percent disability rating under 
38 C.F.R. § Diagnostic Code 9411 (1996).  Rather, it is 
sufficient that the medical evidence reflects that he is 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with psychoneurotic 
symptoms of such a severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. 

Under the criteria that have been in effect since November 7, 
1996, a 100 percent rating contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives; own 
occupation, or own name.  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; a 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships. 

The recent medical evidence includes the veteran's VA 
treatment records from 1996 to 1999, letters from the 
veteran's private physician, approximately ten lay 
statements, and the veteran's hearing transcript.  

A letter, dated July 1999, from the veteran's private 
physician states, in essence, that the veteran has been 
unemployable since 1982 due to his inability to tolerate 
pressure, explosive behavior, severely depressed mood, 
persistent headaches and severe fatigue.  The letter also 
shows that the veteran was, in that doctor's opinion, 
"totally disabled for gainful employment...because of his 
psychiatric symptoms which have worsened in the course of 
time", and that "I did not mean to give the impression [in 
the October 1998 letter] that [the veteran's] 
unemployablility was the result of his fall and injuries 
sustained in 1986."   

An October 1998 letter from the same physician states that 
the veteran's symptoms have worsened over the years.  They 
include:  Depression, anxiety, severe irritability, insomnia, 
destructive behavior, severe restlessness, psychomotor 
retardation, inability to tolerate light, compulsive checking 
and paranoia.  This existing symptomatology reportedly 
worsened following a fall in 1986.  The letter concludes that 
veteran's PTSD caused severe symptoms for many years.  
"These symptoms were aggravated by his injuries and he is 
totally and permanently incapacitated for gainful 
employment."  

VA PTSD clinic notes show that between December 1997 and 
April 1999 the veteran was seen by a VA PTSD clinic 
physician, a social worker, and a licensed clinical social 
worker.  He was assessed with a current GAF of between 45 to 
58, with moderate symptoms.  

The veteran's hearing transcript shows that his personal 
hearing was conducted by a local hearing officer in July 
1997.  The veteran testified that he attended multiple 
treatment programs for his PTSD, both in group and individual 
sessions.  He testified that he had not worked since 1986, 
that he was paranoid, and that he did not associate with 
anyone.  He also testified that he spent the majority of his 
day in his bedroom, that he did not leave his bedroom except 
to retrieve a meal, and that he ate his meal alone, not with 
his family.  He also relayed that he did not get dressed 
except to go to his PTSD appointments.  He testified that 
family members cut his hair.  

He elaborated that he stayed home on the advice of PTSD 
clinicians after he routinely became explosively angry at 
various bystanders while in public, and specifically, pointed 
a gun at a motorist during one of these episodes.  He also 
stated that he had been advised not to drive, and that he 
suffered his first flashback in 1994, after witnessing an 
auto accident with bodybags.  He further testified that he 
can not make or keep his PSTD appointments without the 
assistance of his wife, as he cannot remember them.  
Additionally, he testified, in essence, that although he was 
comfortable in participating in his group therapy, of which 
he had been attending for approximately three years, he was 
fearful that his recent VA individual counseling notes may 
not accurately reflect the severity of his disability, as he 
was apprehensive during those sessions, and did not feel that 
he participated, or was fully honest, about the severity of 
his disorder.  His wife also testified as to the effects the 
veteran's illness had on his family and asked for medical 
assistance for the veteran.  

VA PSTD clinic aftercare notes from January to July 1997 are 
also of record.  A letter dated April 1997 from a Peace River 
Center for Personal Development, apparently a VA contract 
facility, shows that the veteran was a client since August 
1993, and that he had been in approximately five individual, 
and 145 group, sessions.  The letter states that "[The 
veteran]" has learned some coping skills but his PTSD is 
chronic and severe and the smallest stressor will exacerbate 
his condition."  

Finally, also of record are numerous lay statements submitted 
on the veteran's behalf, dated July 1997.  The first letter 
states that the author, a CPA, has known the family both 
personally and professionally, and that the veteran has been 
unable to work due to an inability "to handle any type of 
stress."  The second letter, from an attorney, states in 
essence, that the veteran "has now reached the point where 
he is totally occupationally and socially impaired." [ ]  He 
has lost the ability to communicate and to assimilate and is 
often a danger to others. [ ]  He could not survive 5 minutes 
in a normal environment and could not maintain and interest 
in any type of employment for even a 10 minute time span."  
The author elaborates that the veteran is receiving Social 
Security benefits, is unable to work, has no social life, and 
never leaves home.

Additional letters from family, friends, and acquaintances 
state the veteran has difficulty controlling his anger to a 
point that a contractor hired to work for him "left the 
job" after an altercation with the veteran, and that he 
makes reported threats against people who call because the 
ringing of the phone disturbs him.  He also reportedly keeps 
his blinds and curtains closed all day and answers the door 
at night with a gun.  The collective statements also show 
that he would not get dressed during the day, even to respond 
to a neighbor's call for assistance.  They show that his 
memory was impaired to the point where he could not remember 
how to operate a washing machine when asked, or to 
distinguish between a hammer and a screwdriver or similar 
tools when asked.  He also reportedly would not have enough 
recall to complete a household task, such as taking out the 
garbage, without becoming disorientated prior to completion.  

One letter states that the veteran can't remember things, 
even names.  The author of that letter also states that he 
cannot have a relationship with his immediate family.  
Another letter sates that he "can't stand the stresses of 
daily life", such as eating, dressing, or hygiene.  

After a careful review of the entire record, we determine 
that the evidence is in equipoise, and that a 100 percent 
schedular evaluation should be assigned under Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132 for a 100 percent rating under 
Diagnostic Code 9411 were each independent bases for granting 
the 100 percent rating).  As indicated above, in the wake of 
Johnson, a veteran need not meet all the criteria for a 100 
percent disability rating under 38 C.F.R. § Diagnostic Code 
9411 (1996).  Rather, it is sufficient that the medical 
evidence reflects that he is demonstrably unable to obtain or 
retain employment.  The most recent letter from the veteran's 
private physician, dated July 1999 states, in essence, that 
the veteran has been unemployable since 1982 due to his 
inability to tolerate pressure, explosive behavior, severely 
depressed mood, persistent headaches and severe fatigue.  The 
letter also shows that the veteran was, in that doctor's 
opinion, "totally disabled for gainful employment...because of 
his psychiatric symptoms which have worsened in the course of 
time". 

We note that we must also decide the probative value of 
evidence which appears to conflict.  In this regard, we note 
that the veteran's private physician stated that he had 
treated the veteran over an extended period of time.  Also 
relevant is the veteran's testimony that he was, in essence, 
unable to open up in his individualized VA PTSD counseling 
sessions.  His group therapy notes, unfortunately, only 
chronicle the group progress, and are therefore, not 
probative to the veteran as they do not identify him by name.  
Additionally, we note that approximately ten lay statements 
were submitted on the veteran's behalf from family, friends, 
neighbors and business contacts.  These statements tend to 
largely corroborate not only each other, but the veteran's 
testimony presented in his personal hearing.  They also show 
that he is in apparent receipt of Social Security disability.  

We note that the veteran's VA PTSD clinic notes, in addition 
to showing an assignment of GAF scores, state that he is not 
a danger to himself or others.  However, after a considered 
reading of the entire record, we find that the evidence does, 
in fact, support such a proposition.  Thus, we draw the 
inference that the totality of evidence tends to support the 
veteran's testimony that he was not able to be as forthright 
in the individual PTSD clinic sessions, which recorded GAF 
scores of 45 to 55, as he may have been in other counseling 
environments.  

Because we find the medical evidence presented by the 
veteran's private physician to be credible and probative, we 
find that the evidence is in equipoise as to whether the 
veteran is demonstrably unable to obtain or retain 
employment.  Thus, to afford the veteran the benefit of every 
doubt, and after a careful analysis of the record, we 
determine that a 100 percent evaluation is warranted under 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994), and the 
regulations in effect prior to November 1996.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).   

Thus, as indicated above, the Board finds that after 
consideration of all of the evidence concerning the veteran's 
disorder, that his PTSD most closely approximates a 100 
percent schedular rating under the regulations in effect 
prior to November 1996.  


II.  Entitlement to a Total Rating for Compensation Purposes 
Based on
Individual Unemployablility Due to Service-Connected 
Disabilities.

A totally disability rating for compensation may be assigned, 
where the schedular rating is less than total, when, in the 
judgment of the rating agency, the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1996), (1999) (italics added).  By this decision, 
a total schedular rating is being granted for the veteran's 
service-connected PTSD.

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under the provisions of 38 C.F.R. § 4.16 (a), a total rating 
based on individual unemployablility may only be assigned 
where the veteran is not in receipt of a total schedular 
rating.  Therefore, in view of the fact that the veteran is 
assigned a 100 percent schedular rating for his PTSD by this 
decision, his claim for a total disability rating for 
compensation is without merit and must be denied.



ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

Entitlement to a total rating for compensation purposes based 
on individual unemployablility due to service-connected 
disabilities (TDIU) is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

